 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KANE MICHAEL THOMPSON,                            No. 2:19-cv-2328 DB P
12                      Petitioner,
13          v.                                         ORDER
14   M.E. SPEARMAN,
15                      Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 2. In support of the

18   motion, petitioner asserts that he suffers from a mental disability – “A.D.H.D.” – and that as a

19   result, he is “unable to proceed alone” in these proceedings. See id. He states that the disability

20   makes it difficult for him to understand and that it prevents him from focusing long enough to

21   represent himself. See id. Finally, petitioner contends that the appointment of counsel is

22   warranted because the issues in his case are particularly complex. See id.

23          There currently exists no absolute right to the appointment of counsel in habeas

24   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. §

25   3006A authorizes the appointment of counsel at any stage of the case “if the interests of justice so

26   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

27          A review of the petition indicates that it has been assembled in an organized fashion. See

28   generally ECF No. 1. It first lists in longhand a brief summary of petitioner’s four claims. See id.
 1   at 5-6. Then, it attaches a state appellate brief which fully argues each of those claims. See id. at

 2   7-36. For these reasons, the court does not find that the interests of justice would be served by the

 3   appointment of counsel at the present time.

 4          Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 5   counsel, filed November 18, 2019 (ECF No. 2), is DENIED without prejudice to a renewal of the

 6   motion at a later stage of the proceedings.

 7   Dated: December 5, 2019

 8

 9

10

11

12   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABRAS/thom2328.110
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
